FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 16, 2022

                                     No. 04-22-00269-CR

                                   Shelton Ray DAVISON,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

           From the Criminal District Court, Magistrate Court, Bexar County, Texas
                               Trial Court No. 2022CR2277
                       Honorable Andrew Carruthers, Judge Presiding


                                        ORDER
        Appellant Shelton Davison filed a notice of appeal challenging the trial court’s
determination that he is incompetent to stand trial. However, the Texas Code of Criminal
Procedure expressly states that “[n]either the state nor the defendant is entitled to make an
interlocutory appeal relating to a determination or ruling” regarding the defendant’s competency
to stand trial. TEX. CODE CRIM. PROC. ANN. art. 46B.011. Thus, it appears that we lack
jurisdiction to entertain this appeal. We, therefore, ORDER appellant to show cause on or before
June 15, 2022, why this appeal should not be dismissed for lack of jurisdiction. All appellate
deadlines are suspended pending further order from this court.

       It is so ORDERED on May 16, 2022.

                                                                  PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT